Case 19-40883          Doc 132       Filed 02/20/19 Entered 02/20/19 15:11:30                      Main Document
                                                   Pg 1 of 2


                               UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 In re:                                    )                              Case No. 19-40883-659
                                           )                              Chapter 11
 PAYLESS HOLDINGS LLC, et al.,             )
                                           )                              (Joint Administration Requested)
             Debtors.1                     )
 __________________________________________)

            SUPPLEMENT TO APPLICATION FOR PRO HAC VICE ADMISSION

          Jason W. Harbour applied to the Court for leave to appear in these cases pro hac vice (Doc.

 #76), but at the time of making his application had not yet secured a certificate of good standing

 from his home jurisdiction. He now has secured a certificate of good standing from his home

 jurisdiction, and a true and correct copy of same is attached hereto.

                   [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number are: Payless Holdings LLC [5704]; Payless Intermediate Holdings LLC [5190]; WBG- PSS Holdings LLC
 [0673]; Payless Inc. [3160]; Payless Finance, Inc. [2101]; Collective Brands Services, Inc. [7266]; PSS Delaware
 Company 4, Inc. [1466]; Shoe Sourcing, Inc. [4075]; Payless ShoeSource, Inc. [4097]; Eastborough, Inc. [2803];
 Payless Purchasing Services, Inc. [3043]; Payless ShoeSource Merchandising, Inc. [0946]; Payless Gold Value CO,
 Inc. [3581]; Payless ShoeSource Distribution, Inc. [0944]; Payless ShoeSource Worldwide, Inc. [6884]; Payless NYC,
 Inc. [4126]; Payless ShoeSource of Puerto Rico, Inc. [9017]; Payless Collective GP, LLC [2940]; Collective
 Licensing, LP [1256]; Collective Licensing International LLC [5451]; Clinch, LLC [9836]; Collective Brands
 Franchising Services, LLC [3636]; Payless International Franchising, LLC [6448]; PSS Canada, Inc. [4969]; Payless
 ShooeSource Canada Inc. [4180]; Payless ShoeSource Canada GP, Inc. [4182]; and Payless ShoeSource Canada LP
 [4179]. With respect to certain taxing authorities, the Debtors’ address is 2001 Bryan Street, Suite 800, Dallas, Texas
 75201. However, the location of Debtor Payless Holdings LLC’s corporate headquarters and the Debtors’ service
 address is: c/o Payless ShoeSource Inc., 3231 S.E.6th Avenue, Topeka, Kansas 66607.



                                                                                                            SL 3202962.1
Case 19-40883    Doc 132    Filed 02/20/19 Entered 02/20/19 15:11:30     Main Document
                                          Pg 2 of 2


 Dated: February 20, 2019
 St. Louis, Missouri                          Respectfully submitted,

                                              SPENCER FANE LLP

                                              /s/ Ryan C. Hardy
                                              Eric C. Peterson MO #62429
                                              Ryan C. Hardy MO #62926
                                              1 North Brentwood Boulevard
                                              Suite 1000
                                              St. Louis, MO 63105
                                              (314) 863-7733
                                              (314) 862-4656 – Fax
                                              epeterson@spencerfane.com
                                              rhardy@spencerfane.com

                                              - and -

                                              HUNTON ANDREWS KURTH LLP

                                              Dain A. De Souza
                                              1111 Brickell Ave., Suite 2500
                                              Miami, FL 33131
                                              (305) 810-2500
                                              DdeSouza@huntonak.com

                                              -and-

                                              Kevin M. Eckhardt
                                              550 South Hope Street, Suite 2000
                                              Los Angeles, CA 90071
                                              (213) 532-2000
                                              keckhardt@huntonak.com

                                              -and-

                                              /s/ Jason W. Harbour
                                              Jason W. Harbour
                                              951 East Byrd Street
                                              Richmond, VA 23219
                                              (804) 788-8200
                                              jharbour@huntonak.com

                                              Counsel and Proposed Counsel to the
                                              Appearing Parties




                                                                                  SL 3202962.1
